Exhibit 10.ii.nnn.

SUPPLY AGREEMENT

FEED GRADE PHOSPHATES

FEED GRADE POTASSIUM

NORTH AMERICA

 

DATE:                        , 2008 SELLER:   

MOSAIC CROP NUTRITION, LLC, d.b.a.

MOSAIC FEED INGREDIENTS

8813 HWY 41 SOUTH

RIVERVIEW, FL 33569

BUYER:   

CARGILL ANIMAL NUTRITION, INC.

TRADICO NORTH AMERICA

P.O. BOX 5614

MINNEAPOLIS, MN 55440-5614

PRODUCT:   

BIOFOS, DYNAFOS, MULTIFOS,

MICROGRAN, DYNAK, DYNAMATE

SPECIFICATIONS:   

SPECIFICATIONS ATTACHED PURSUANT TO

GEOGRAPHIC LOCATIONS

MARKET:    U.S. AND CANADA PERIOD:    June 1, 2008 to May 31, 2009 PRICING:   
TO BE NEGOTIATED AT TIME OF PURCHASE QUANTITY:    TO BE NEGOTIATED AT TIME OF
PURCHASE DELIVERY:    TO BE NEGOTIATED AT TIME OF PURCHASE PAYMENT:    15 DAYS
TERMS:   

TRADICO TERMS AND CONDITIONS TO APPLY.

(ATTACHED)

 

CARGILL ANIMAL NUTRITION, INC.     MOSAIC CROP NUTRITION, LLC By:  

 

    By:  

 

Name:  

 

    Name:  

 

Its:  

 

    Its:  

 